Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/24/2020 has been entered.

The claims 1-2, 4, 7-8, 10, 12-14 and 16 have been amended; claims 3, 9 and 15 are canceled and claims 1-2, 4-8, 10-14 and 16-18 are pending.

Response to Amendment
Applicant’s amendments and arguments have been considered, however the 101 rejection remains and is updated below.

Response to Argument
With respect to the 101 arguments, Applicant first argues that “claim 1 does not recite mental processes or certain methods of organizing human activity” (See Remarks at pg.15). Specifically, Applicant argues that Applicant’s claim 1 is directed at “generating a spatial map of a target product and a plurality of associated ingredients based on relationships between the target product, the plurality of associated ingredients and a plurality of available substitutions for each of the plurality of associated ingredients” and “training a machine learning model, using the trained machine learning model to calculate initial Earth Mover’s Distance values between ingredients and possible substitute ingredients of a target product, re-training the machine learning model based on weight values, spatially mapping pairs of the target product and substitute ingredients to a vector graph and 

Also, with respect to the 101 argument, Applicant argues that the amended claim 1 includes additional elements that integrate the alleged exception into a practical application, such that the process utilizes machine learning algorithms to calculate relationship scores from the spatial map and identify formulation of the target product (See Remarks at pg. 16). However, Examiner notes that the claimed utilization of machine learning algorithms, as well as the training and re-training of a machine learning model, are evaluated as mathematical concepts used to evaluate product data and therefore directed to an abstract idea. Specifically, as it is noted in ¶0043 of Applicant’s Specification: In various embodiments, product distance application 111 may implement machine learning. The set of product data received by product distance application 111 may be used as the training data for calculating distances and the Earth Mover's Distances calculated by a model may be confirmed with expert feedback or an administrator, via user device 120. After the Earth Mover's Distance model is trained additional queries with associated target products, additional products, and product data are received can be used as a test case. This excerpt of the Applicant’s Specification details how “machine learning” is directed to the mathematical process of training data for calculating distances. This mathematical process used for evaluating and determining distances between products is then merely confirmed by a user. The claimed “machine learning” is not a computer algorithm that automatically improves the calculative process by iteratively evaluating computer generated values (i.e. through computer generated feedback instead of user feedback). Rather the claimed “machine learning” only trains data for calculating the Earth Mover’s distance through feedback and input from the user. Therefore, the amended claimed language further recites a judicial exception, whereas the mathematical evaluation of products mapped in pairs in order to formulate new products for a business is a method of organizing human activity and mathematical concept. See the updated rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8, 10-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed method in claims 1-2 and 4-6; the computer program product in claims 7-8, 10-12, 14 and 16-18; and system in claim 13 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-2, 4-8, 10-14 and 16-18.

In accordance with Step 2A, Prong One, Claims 1-2, 4-8, 10-14 and 16-18, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

receiving a query, from a user, via a user device, wherein the query includes an the target product and the associated ingredients; 
receiving a set of data associated with the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients; 
training a machine learning model with the received set of data;
calculating an initial Earth Mover's Distance value using the machine learning model between each of the plurality of associated ingredients and each corresponding substitute the plurality of available substitutions for each of the plurality of associated ingredients, wherein the initial Earth Mover's Distance is based on a flow-constrained cost minimization linear program using the machine learning model to calculate the minimum linear program based on a weighed initial ground distance, wherein the at least one pair includes the target product; 
communicating the initial Earth Mover's Distance value to the user for the at least one pair of the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients; 
receiving a weight value for the at least one pair of the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients based on a user input selection, wherein the user input selection may be a positive or negative weight, wherein a negative weight identifies a user input of the weight value for the at least one pair of the target product, the plurality of associated ingredients - 2/20 -Docket No. P201701629US01 Application No. 15/851,954and the plurality of available substitutions for each of the plurality of associated ingredients is too close; 
re-training the machine learning model with the received weight values;
modifying the initial Earth Mover's Distance value for the at least one pair of the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients based on the received weight value from the user using the machine learning model to calculate the minimum linear program based on the received weight value; 
determining a flow vector based on the modified Earth Mover's Distance value of the at least one pair of the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients using the machine learning model; 
spatially mapping each pair of the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients to a vector graph based on determined flow vector and the associated at least one pair of the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients using the machine learning model; and
calculating a relationship score for each mapped pair of the target product, based on a length of an edge between respective nodes of the generated spatial map using the machine learning model;
calculating a relationship score for the plurality of associated ingredients and the plurality of available substitutions, based on a length of an edge between respective nodes of the generated spatial map using the machine learning model;
 formulating the target product based on the smallest modified Earth Mover's distance values relative to the target product on the spatial map using the machine learning model.

The aforementioned claim limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people). To clarify claim interpretation, the limitations are directed to obtaining user input to evaluate and map a pair of products in order to formulate new products for a company is a business relation. See ¶0002 of the Applicant’s Specification where organizations rely on the process to formulate new products. Also, the aforementioned claim limitations recite mathematical concepts (i.e. mathematical relationships; mathematical formulas or equations; mathematical calculations). Particularly, the mathematical computations required to calculate and modify an Earth Mover’s Distance is the utilization of a mathematical equation (See ¶0022 of Applicant’s Specification for explicit equation). Also, the computation of a spatial map and relationship score using the Earth Mover’s distance and machine learning algorithm are mathematical calculations.
. 
In accordance with Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the use of a “user device,” “computer program product,” “computer system” for transmitting and receiving data (i.e. receiving a query; receiving a set of data; communicating the Earth Mover’s Distance value to a user; receiving a weight value; etc.); processing data (i.e. modifying the initial Earth Mover’s distance; determining a flow vector based on the modified Earth Mover’s Distance value; spatially mapping each pair of the target product, the plurality of associated ingredients and the plurality of available substitutions for each of the plurality of associated ingredients to a vector graph; training a machine learning model with the received data set; calculating a relationship score; etc.); and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Using a computer to receive, process, and store the data resulting from this kind of organizational and evaluative analysis merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible. 

In accordance with Step 2B, the claim recites the additional elements – “a user device;” “a computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable media” and “the computer system comprising: one or more computer processors; one or more computer-readable storage media; program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors.” When considering these additional elements as an ordered combination, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, when considered as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more according to the Berkheimer standard, it is noted in the Applicant’s Specification that “server 110, user device 120, and product database 130 may be a laptop computer, tablet computer, netbook computer, personal computer (PC), a desktop computer, a smart phone, or any programmable electronic device capable of communicating via network, for example, network 140 and with various components and devices within distributed data processing environment” (Specification, ¶0016). Additionally, the Applicant’s Specification discloses “the computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention... These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks” [Emphasis added] (Specification, ¶0046-0051). As evident by the Specification, the claimed invention can be implemented any hardware (i.e. “general purpose computer, special purpose computer or other programmable data processing apparatus,” See Specification ¶0051). Therefore, the additional elements can be reasonably deduced as generic computer and/or generic computer components that are well understood, routine and conventional. As additional evidence of conventional computer implementation, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

Claims 2, 4-6, 8, 10-12, 14 and 16-18 recite limitations which further limit obtaining user input, regarding products and specific analytical variables (i.e. threshold values, target products, etc.) to evaluate and map a pair of products in order to formulate new products for a company.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bhattacharjya et al. (US 2015/0161912): In one embodiment, the present disclosure provides a method for analytics-based design and planning of creative menus. A method for designing and planning a menu, wherein the menu comprises at least one dish comprising a set of ingredients prepared according to a recipe includes obtaining a user-specified ingredient that must be included in the menu, obtaining a user-specified criterion that must be satisfied by the menu, automatically formulating an optimization problem that evaluates a plurality of potential dishes for inclusion in the menu by optimizing over the user-specified criterion, and automatically selecting the at least one dish from among the plurality of potential dishes, wherein the automatically selecting is performed based at least in part on a solution to the optimization problem, and wherein the at least one dish includes the user-specified ingredient.

Tresser et al. (US 2007/0255707): The invention uses pair-wise relations such as dissimilarity, similarity or correlation to identify related items by translating the relations into a set of points in a geometric space, where each point in the set of points represents an item, and where the distance between any two points directly corresponds to the dissimilarity value of the two items represented by the two points.


Koren (US 9,418,413): A system, a non-transitory computer program product and a method for selecting an inspection recipe, the method includes: (i) obtaining an image of a structural element of the semiconductor device; (ii) calculating multiple types of distances between the image of the structural element and each of a plurality of reference images obtained by applying a plurality of inspection recipes; and (iii) automatically selecting at least one selected inspection recipe out of the plurality of inspection recipes based on values of the multiple types of distances.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE ROBINSON whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE ROBINSON
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683